Citation Nr: 1613220	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  08-02 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to service connection for the residuals of an injury of the left shoulder to include arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel 


INTRODUCTION

The appellant served on active duty from May 1968 to October 1969 including service in the Republic of Vietnam.  He also had additional service in the Army National Guard.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  Following the perfection of his appeal, the appellant testified at a Board videoconference hearing in December 2009.  A transcript of that hearing was has been included in the claims file.  

In November 2015, the Appeals Management Center granted service connection for right knee arthralgia and right and left hip arthralgia.  Thus, the appeals of those issues have been granted, and are no longer on appeal.  

Subsequent to the appellant's hearing, the Board remanded the appeal in February 2010, June 2012, July 2014, and in September 2015.  Upon reviewing the development that has occurred as a result of the Board's action, the Board finds that there has been substantial compliance with its remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers on the appellant the right to compliance with the remand orders).  

Prior to the Board's last Remand of September 2015, the Board, in July 2015, informed the appellant that the Veterans Law Judge (VLJ) who had conducted his December 2009 hearing had retired from the Board.  The appellant was given the opportunity to provide testimony before another VLJ.  No response has been received concerning this opportunity, and, as such, the Board will proceed with the review of the appeal.   



FINDINGS OF FACTS

1.  The appellant's service treatment records are silent for any injuries or complaints involving the left shoulder.

2.  The appellant has admitted to medical personnel that he did not injure his left shoulder in service and that he did not start exhibiting symptoms or manifestations of a left shoulder disability until 2000.

3.  The appellant disabilities of the low back, right knee, and both hips are service connected.  

4.  The Veteran's current left shoulder disability was not caused by or the result of his military service, nor was it caused by or aggravated by a service-connected disability.  A contrary medical opinion has not been submitted by the appellant.   



CONCLUSION OF LAW

The criteria for service connection for a left shoulder disability, to include arthritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.

With respect to VA's duty to notify, the record shows that in letters issued prior to the initial decisions on the claims, VA notified the Veteran of the information and evidence needed to substantiate and complete his claims, and of what part of that evidence he was to provide and what part VA would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015).  The letters included the additional notification requirements imposed in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Since the issuance of these letters, the RO has reconsidered the Veteran's claims, most recently in the November 2015 Supplemental Statement of the Case.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (holding that the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a Statement of the Case or Supplemental Statement of the Case, is sufficient to cure a timing defect).

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  Neither the Veteran nor his representative has argued otherwise. 

The record shows that VA has obtained the Veteran's complete service treatment and personnel records, as well as all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain.  38 U.S.C.A. § 5103A(c) (West 2014); 38 C.F.R. § 3.159(c)(2), (3) (2015).  

The Veteran has also been afforded VA medical examinations.  38 C.F.R. § 3.159(c)(4) (2014).  The Board finds that the examination reports (specifically the October 2015 report), together with the other evidence of record, contains the necessary findings upon which to decide this issue.  See Massey v. Brown, 7 Vet. App. 204 (1994).

The Veteran was also provided an opportunity to testify at a hearing before a Veterans Law Judge.  During that hearing, the Veterans Law Judge identified all of the issues on appeal.  The hearing focused on the elements necessary to substantiate this claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issues now being decided.

II.  Laws and Regulations-Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection for certain chronic diseases, including arthritis, may be also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2015). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a) (2015).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected disability is also compensable under 38 C.F.R. § 3.310(a).

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C.A. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  Facts and Discussion

The Veteran's service treatment records are silent for any complaints or findings involving the left shoulder.  The appellant now suffers from a left shoulder disability, and his low back disability is service connected.  Post-service medical records do not indicate that left shoulder arthritis was clinically manifest to a compensable degree within one year following the appellant's separation from active duty, such that service connection could be awarded on a presumptive basis under 38 C.F.R. §§ 3.307, 3.309(a).  The post-service medical records do not show a diagnosis of a left shoulder disability until many years after the appellant left service.  The clinical records are further devoid of any objective medical opinion associating the appellant's left shoulder disability to his service.  Those same medical records, including several VA medical examinations, indicate that the left shoulder disorder is also not caused or aggravated by a service-connected disability, including a low back disability.  The Board finds most persuasive the October 2015 VA medical opinion.  There simply was no evidence of a shoulder disability in service and no medical explanation of a nexus between current left shoulder complaints and the service-connected back disability.  In view of the foregoing, the Board concludes that the evidence is against the appellant's appeal.

Although lay persons may be competent to provide opinions as to some medical issues, as the specific questions in this case regarding the etiology of his left shoulder disability fall outside the realm of common knowledge of a lay person, he lacks the competence to provide a probative medical opinion linking these disorders to service or a service-connected disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In view of the foregoing discussion, the Board must deny the appellant's appeal for service connection for a left shoulder disability, because the preponderance of the evidence is against allowing his claim.  Because the evidence in this case is not approximately balanced with respect to the merits of this claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a disability of the left shoulder, to include arthritis, is denied.  



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


